Grant, J.
The bill of complaint in this cause was filed to foreclose several mechanics' liens which were .assigned to the complainant for the purpose of having him collect the same, and to save expenses and a multiplicity of suits. The defendant interposed a general demurrer, which was sustained by the court, upon the ground that the complainant, being a solicitor, could not maintain the .suit.
How. Stat. § 7185, reads as follows:
“ No attorney, solicitor, or counselor shall, directly or indirectly, buy, or be in any manner interested in buying, any bond, promissory note, bill of exchange, book debt, or other thing in action, with the intent and for the purpose of bringing any suit thereon.”
1. This Court held in Herbstreit v. Beckwith, 35 Mich. 95, that there is no authority against transfers to agents *202and attorneys for convenience of suit. There was no buying in this case, under the allegation- of the bill, but a legitimate assignment, to avoid expense and a multiplicity of suits. Clearly, therefore, the statute has no application here.
2. If the demurrer was sustained on the ground that the assignment was champertous, this was erroneous, under How. Stat. § 9004. Wildey v. Crane, 63 Mich. 720.
Decree reversed, with costs of both courts, and the cause remanded for further proceedings.
The other Justices concurred.